Per Curiam.
(After argument.) This suit was well brought by the husband alone because the legacy accrued during the coverture. Com. Dig. title “Baron and Feme ” letter X. There is nothing in any of the errors assigned unless it be that the verdict and judgment are for damages alone when they should have been for debt and damages, and we will take time to consider whether the record may not be so amended as to answer the intention of the jury.
On the last day of the term, the Court said the verdict might be so amended and affirmed the judgment.